Rtrssteii, Chief Justice.
A petition for injunction was presented, to restrain a suit against the petitioner on two notes in the city court of Oglethorpe. The petition did not pray for cancellation of the notes or for any other affirmative relief. The judge of the superior court granted a rule nisi calling on the defendants to appear and show cause why injunction should not be granted. Upon the day set for the hearing, counsel representing both parties were present, and the petitioner introduced and read to the court affidavits by two witnesses. When the evidence closed the petitioner’s counsel objected to counsel for the respondents’ making an argument, contending that since they had made no answer to the petition the case was in default. Over this objection the court permitted the respondents’ counsel as well as counsel for the petitioner to present their arguments. The court then refused an interlocutory injunction. Held:
1. The court did not err in permitting the counsel for the respondents to argue the question of the propriety of the grant of injunction.
2. In view of the nature of the evidence adduced, the judge did not err in refusing an injunction. Judgment affirmed.

All-the Justices concur.